DETAILED ACTION

Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 1, 2022.
Applicant's election with traverse of claims 1-8 in the reply filed on February 1, 2022 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search or examination burden of the claims as amended.  This is not found persuasive because a plethora of inventions are set forth as evidenced by the classification of inventions and the search area(s) would not necessarily overlap such that the myriad of search areas and coverage thereto would place an undue burden on the Examiner already limited in search/examination time.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first applicators configured to apply a coating or paint” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
In regards to claim 1, line 4, recites “a prefinishing or finishing line”, however this recitation is previously found in line 2.  It is unclear if applicants intend the second recitation to be different than the first recitation.  For purposes compact prosecution, the second recitation will be interpreted as the prefinishing or the finishing line.  Appropriate correction is required.

Claim Interpretation
With regards to the claim recitations of “for applying paint or coating to a wood or engineered-wood panel or component on a prefnishing or finishing line” and “to apply an angled pattern in the applied coating or paint while still wet” are considered an intended use of the apparatus, thus when the apparatus teaches the structure element of the claim and is capable of performing the functions, it is considered meeting this claim limitation (MPEP2114).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the fence component" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes compact prosecution, the second recitation will be interpreted as the wood or engineered-wood panel or component.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeve (US 3,693,585).
In regards to claim 1, Reeve teaches a roll coating apparatus (apparatus on a prefinishing or finishing line) for applying paint (col. 4, lines 5-10) onto a wood panel (wood/component) (col. 1, lines 5-10), comprising:
	a coating subassembly-18 (first applicator) applies coating material to a surface of the panel conveyed through the roll coating apparatus (fig. 1; col. 2, lines 45-60, col. 3, lines 7-12, 55-65, col. 5, lines 40-50), 
	a coating subassembly-20 or coating subassembly-22 (second applicator), 
where coating subassembly-20 comprises a coating roller-32 where coating subassembly-20 meters and controls the amount of coating material applied, where coating material is provided into depressed areas of embossed surfaces of the panel (apply angled pattern) (fig. 1; col. 2, lines 50-53, col. 3, lines 55-60, col. 5, lines 45-50), 
and coating subassembly-22 comprises a wiping roll-120 which provides control of amount of coating material applied to the surface of the panel and leaving coating material in depressed areas of embossed surfaces of the panel (apply angled pattern) (fig. 1; col. 4, lines 40-45, col. 5, lines 53-61).

In regards to claim 2, Reeve teaches the coating subassembly-20 or the coating subassembly-22 comprises a roller such as coating roller-32 or wiping roll-120 (fig. 1; col. 2, lines 49-53, col. 4, lines 39-45).
In regards to claims 3 and 5, Reeve teaches the coating subassembly-22 comprises the wiping roll-120 removes excess coating material on the elevated areas of embossed surface of the panel, where no additional coat material is applied by the wiping roll-120 (fig. 1; col. 5, lines 53-60).
In regards to claim 4, Reeve teaches the coating subassembly-20 applies a further coating onto the surface of the panel (fig. 1; col. 5, lines 45-50).
In regards to claim 6, Reeve teaches the coating subassembly-20 or the coating subassembly-22 comprises the roller which has a longitudinal axis and the panel has a lateral axis orthogonal to a longitudinal axis, and the longitudinal axis of the roller is at an angle with respect to lateral axis of the panel

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irvine (US 2,348,817).
In regards to claim 1, Irvine teaches an apparatus for applying a coating to a surface of a sheet (component) capable of being on a prefnishing or finishing line, the apparatus comprising:
a spray machine (24, first applicator) comprising spray guns (25) which applies the coating onto the surface of the sheet (fig. 1-2; pg.2-first column-lines 32-45);
a brushing apparatus (15) comprising a plurality of rotary brushes (29) or a plurality of brushes (80, 82) (second applicator) which eliminates streaks and provides a smooth uniform coating onto the surface of the sheet (fig. 1-4; pg.2-first column-line 60- second column-line 15, pg. 4-first column-lines 5-15, 35-45), where the brushing apparatus is capable of applying angled pattern.
In regards to claim 2, Irvine teaches the brushing apparatus (15) comprising the plurality of rotary brushes (29, roller brush) or the plurality of brushes (80, 82, brushes) (second applicator) which eliminates streaks and provides a smooth uniform coating onto the surface of the sheet (fig. 1-4; pg.2-first column-line 60- second column-line 15, pg. 4-first column-lines 5-15, 35-45).
In regards to claims 3 and 5, Irvine teaches the brushing apparatus spreads out streaks of the applied coating to provide the smooth coating, where the brushing apparatus does not add additional coating to the surface of the panel and spread out the coating applied by removing part of the coating in one area and spreading the coating to another area  (pg. 2-first column-lines 60-70, pg. 4-second column-lines 15-30).
In regards to claim 6, Irvine teaches the brushing apparatus (15) ) comprising the plurality of rotary brushes (29, roller brush) or the plurality of brushes (80, 82, brushes) (second applicator), where each of the rotary brushes and brushes have a longitudinal axis and the sheet has a lateral axis orthogonal to a longitudinal axis, where the longitudinal axis of the plurality of brushes is at an angle with respect to lateral axis of the

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Irvine as applied to claims 1-3 and 5-6 above.
In regards to claim 7, Irvine teaches the longitudinal axis of the plurality of brushes (80, 82, brushes) is at an angle with respect to lateral axis of the sheet, but is silent to the angle is in a range of approximately 10 degrees to approximately 25 degrees.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have realize the angle of the plurality of brushes in a range of approximately 10-degrees to approximately 25-degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP-2144.05-II-A).
In regards to claim 8, Irvine teaches the coating is applied to the surface of a sheet (component), but is silent to a fence picket.
However, the particular type of substrate and the recitation of a particular type of substrate do not limit an apparatus claim (MPEP2115), As Irvine teaches the structural limitations of the claim, one would be capable of supplying a fence picket to the apparatus for the application of the coating.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reeve as applied to claims 1-6 above.
In regards to claim 8, Reeve teaches the roll coating apparatus for applying paint onto the wood panel (wood/component) ), but is silent to a fence picket.
However, the particular type of substrate and the recitation of a particular type of substrate do not limit an apparatus claim (MPEP2115), As Reeve teaches the structural limitations of the claim, one would be capable of supplying a fence picket to the roll coating apparatus for the application of the paint.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717